DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-11 and 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walker et al (US 7,387,571).
In Regards to claims 1 and 14, Walker discloses:
a processor circuit (8:65 – 9:12, each gaming device includes a processor); and

a memory coupled to the processor circuit, the memory comprising machine-readable instructions (11:5-26, data storage 204 stores a program 206 for controlling the processor 200) that, when executed by the processor circuit, cause the processor circuit to:

initiate a wagering game at a primary gaming device associated with a primary player (20:65 – 21:15, for example a first player at a first gaming device (“Linda Smith”) is currently playing at a gaming device);

receive a first message from a secondary gaming device associated with a secondary player, wherein the first message comprises a request to access the wagering game at the secondary a second player at a second gaming device (“John Smith”) sends a message to the first gaming device in use by the first player (“Linda Smith”));

receive a second message from the primary gaming device authorizing the secondary gaming device to access the wagering game (20:65 – 21:15, the first player at the first gaming device (“Linda Smith”) sends a response to the second gaming device agreeing to play a group game); and

in response to receiving the second message, cause the secondary gaming device to display user interface elements representative of the wagering game being played by the primary player in near-real time (36:5-13, both players of the group are presented the same set of virtual reels).

In Regards to claim 18, Walker discloses that which is discussed above. Walker further discloses that:
initiating a wagering game at an electronic gaming machine (EGM) associated with a primary player (20:65 – 21:15, for example a first player at a first gaming device (“Linda Smith”) is currently playing at a gaming device);

receiving a first message from a mobile gaming device associated with a secondary player, wherein the first message comprises a request to access the wagering game at the mobile gaming device (9:51-64, 20:65 – 21:15, the gaming devices may also be for example a PDA, hand-held computer, palm-top computer, wearable computer, etc., a second player at a second gaming device (“John Smith”) sends a message to the first gaming device in use by the first player (“Linda Smith”));

receiving a second message from the EGM authorizing the mobile gaming device to access the wagering game (20:65 – 21:15, the first player at the first gaming device (“Linda Smith”) sends a response to the second gaming device agreeing to play a group game);

in response to receiving the second message, causing the mobile gaming device to display user interface elements representative of the wagering game being played by the primary player in both players of the group are presented the same set of virtual reels); and

receiving input from the secondary gaming device to affect a game outcome for the wagering game (35:57 – 36:4, when each group member makes a handle pull each is dealt cards from the same deck, i.e., the second device receiving a specific card prevents the primary gaming device from receiving the same card thereby affecting the game outcome).

In Regards to claims 2 and 15, Walker discloses that which is discussed above. Walker further discloses that:
the primary gaming device comprises an electronic gaming machine (EGM) in a casino environment (8:1-14, system 100A includes a casino server and gaming devices 104, 106, 108), and

the secondary gaming device comprises a mobile gaming device being viewed by the secondary player (9: 51-64, the gaming devices may also be for example a PDA, hand-held computer, palm-top computer, wearable computer, etc.).

In Regards to claims 3 and 16, Walker discloses that which is discussed above. Walker further discloses that:
in response to receiving the second message, the machine-readable instructions further cause the primary gaming device to receive input from the secondary gaming device to affect a game outcome for the wagering game (35:57 – 36:4, when each group member makes a handle pull each is dealt cards from the same deck, i.e., the second device receiving a specific card prevents the primary gaming device from receiving the same card thereby affecting the game outcome).

In Regards to claim 4, Walker discloses that which is discussed above. Walker further discloses that:
the wagering game comprises a cooperative wagering game, and wherein the primary player and the secondary player cooperate to achieve a mutually beneficial game outcome (25:8-18, group members win awards based on combined outcomes of the group members).
In Regards to claim 5, Walker discloses that which is discussed above. Walker further discloses that:
the wagering game comprises a slot game comprising a plurality of reels (9: 51-64, the gaming devices may be a slot machine), and

wherein the input from the secondary gaming device comprises an instruction to change a position of a reel of the plurality of reels to change an outcome of the wagering game (26:11-26, the outcome includes spinning and stopping reels).

In Regards to claim 6, Walker discloses that which is discussed above. Walker further discloses that:
the wagering game comprises a poker game comprising a poker hand held by the primary player, wherein the poker hand comprises a plurality of playing cards (35:57 – 36:4, in a poker game each group member makes a handle pull and each is dealt cards), and

wherein the input from the secondary gaming device comprises an instruction to discard a subset of the playing cards in the poker hand (26:11-26, a player decision includes a player choosing cards to discard by hitting the deal button).

In Regards to claim 7, Walker discloses that which is discussed above. Walker further discloses that:
the wagering game comprises a competitive wagering game wherein the primary player and the secondary player compete against each other for a beneficial game outcome (33:40-60, group members may compete against each other).

In Regards to claims 8 and 17, Walker discloses that which is discussed above. Walker further discloses that:
the first message further comprises an indication of an identity of the secondary player, and wherein the instructions further cause the primary gaming device to display an indication of the identity of the secondary player to the primary player (Fig. 4, a second player challenges a first player).
In Regards to claims 9 and 19, Walker discloses that which is discussed above. Walker further discloses that:
the machine-readable instructions further cause the primary gaming device to, before receiving the first message, transmit an invitation message to the secondary gaming device comprising an invitation for the secondary player to access the wagering game (12:54 – 13:4, a first player may find a suitable player and send a challenge request).

In Regards to claims 10 and 20, Walker discloses that which is discussed above. Walker further discloses that:
the machine-readable instructions further cause the primary gaming device to, before receiving the second message, transmit an invitation message to the primary gaming device comprising the request for the secondary player to access the wagering game (12:54 – 13:4, a first player may find a suitable player and send a challenge request).

In Regards to claim 11, Walker discloses that which is discussed above. Walker further discloses that:
in response to receiving the second message, the machine-readable instructions further initiate a bonus game at the primary gaming device and the secondary gaming device (25:65 – 26:10, the group game played may be a bonus game).

In Regards to claim 13, Walker discloses that which is discussed above. Walker further discloses that:
the machine-readable instructions further cause the processor circuit to: in response to receiving the second message from the primary gaming device authorizing the secondary gaming device to access the wagering game, provide a first credit to the primary player (23:54-61, a casino might encourage players to join groups by providing credits to players who group).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al (US 7,387,571) in view of Nguyen (US 2012/0122590).
In Regards to claim 12, Walker discloses that which is discussed above. Walker further discloses:
providing a first credit to the secondary player, wherein the first credit is not available for wagering by the secondary player (12:62 – 13:3, the winner receives a comp);

However, Walker does not specifically disclose:
receiving a transfer instruction from the secondary player to transfer the first credit to the primary player; or transferring, in response to receiving the transfer instruction, the first credit to the primary player, wherein the first credit is available for wagering by the primary player after the first credit is transferred to the primary player.

Nguyen discloses: 
receiving a transfer instruction from the secondary player to transfer the first credit to the primary player (paragraph [0053], a user requests to transfer an award to another player in a group game); and
the award manager may in response to the request transfer the award to another player).

Therefore, it would have been obvious to one of ordinary skill at the time of filing to integrate the award sharing as taught by Nguyen into the gaming system as taught by Walker in order to increase gaming revenue and provide a more satisfying gaming experience for the players (Nguyen, paragraph [0004]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350. The examiner can normally be reached M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

/MILAP SHAH/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        



/Jason Pinheiro/Examiner, Art Unit 3715